El Juez Asocíalo Señob, Wole
emitió la opinión del tribunal.
En este caso la Comisión Industrial resolvió que el finado obrero había sufrido un ataque de apoplejía mientras orde-ñaba una vaca. El ataque fué causado por su estado en-fermizo ; tenía sesenta años de edad y sufría de alta presión, de arteriosclerosis y de tuberculosis pulmonar. La Comisión no bailó que hubiera causa exterior que produjera el ataque. La causa directa de la muerte fué hemorragia cerebral debido a apoplejía del cerebro.
La teoría de los recurrentes fué que el obrero había sido pateado o empujado por una vaca, que se cayó y se dió en la parte posterior de la cabeza con el pavimento. Sostiene que el accidente le produjo la hemorragia.
El Fondo del Seguro del Estado adujo prueba al efecto de que el obrero no había sufrido accidente alguno.
Surgió un conflicto en la prueba que fué resuelto por la Comisión en contra de los recurrentes. La Comisión decidió que el accidente alegado por los peticionarios nunca había ocurrido. Esa es una conclusión de hecho y no puede ser revisada por este tribunal.

Debe declarase sin lugar la solicitud.